Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered April 27, 2000, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, assault in the second degree (two counts), and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, imposed June 27, 2000.
Ordered that the judgment and the resentence are affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of depraved indifference murder is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Crawford, 295 AD2d 361 [2002]; People v Flowers, 289 AD2d *517504 [2001]). Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is unpreserved for appellate review, and in any event, without merit. Schmidt, J.P., Adams, Cozier and S. Miller, JJ., concur.